DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sugawara (US 2012/0247671 hereinafer Sugawara).
As to claim 1, Sugawara discloses in Figs. 1-27, a chuck top (51 as shown in Figs. 4, 9-12,27) for use in an inspection apparatus) which inspects a plurality of inspection target devices formed on a wafer (W and paras 0051), wherein the chuck top (51 as shown in Figs. 4, 9-12, 27) is configured to be held by a frame (52 as shown in Figs. 11-12) during an inspection of the plurality of inspection target devices while holding the wafer (W and paras 0051), the chuck top (51 as shown in Figs. 4, 9-12,27) being configured to be attachable to and detachable from an aligner (26 as shown in Fig. 20), the chuck top comprising: a main body (portion  of 51 as shown in Fig. 9); and a drop prevention mechanism (542 as 
As to claim 5, Sugawara discloses in Figs. 1-27, wherein the drop prevention mechanism (541, 542) is provided in plural at an end portion of the main body (as shown in Figs. 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 6,414,478 hereinafter Suzuki); in view of Sugawara (US 2012/0247671 hereinafer Sugawara).
As to claim 7, Suzuki discloses in Figs. 1, an inspection apparatus (P as shown in Fig. 1; col. 4, lines 18-30) comprising: a tester (col. 4, lines 18-30) configured to apply electrical signals to a plurality of devices on a wafer (col. 4, lines 18-30) and to inspect the plurality of devices (chip on Wafer); a probe card (6 as shown in Fig. 1) connected to the tester and including probes configured to come into contact with electrodes of the plurality of devices on the wafer (col. 4, lines 18-30); a chuck top (2 as shown in Fig. 1) configured to hold the wafer (Fig. 1); a frame (12 as shown in Fig. 1) configured to hold the chuck top (2 as shown in Fig. 1) during an inspection using the tester (col. 4, lines 18-30); and an aligner (12A 
Suzuki does not disclose a drop prevention mechanism provided in the main body and including a movable drop prevention hook configured to prevent the chuck top from being dropped when the chuck top is detached from the frame.
However, Sugawara discloses in Figs. 1-27, a drop prevention mechanism (542 as shown in Fig. 27) provided in the main body and including a movable drop prevention hook configured to prevent the chuck top (51 as shown in Figs. 4, 9-12, 27) from being dropped when the chuck top is detached from the frame (51 as shown in Figs. 4, 9-12, 27).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Suzuki and provides a drop prevention mechanism (542 as shown in Fig. 27) provided in the main body and including a movable drop prevention hook configured to prevent the chuck top (51 as shown in Figs. 4, 9-12, 27) from being dropped when the chuck top is detached from the frame (51 as shown in Figs. 4, 9-12, 27), as taught by Sugawara for well holding the DUT during test. 
As to claim 15, Sugawara discloses in Figs. 1-27, wherein the drop prevention mechanism (541, 542) is provided in plural at an end portion of the main body (as shown in Figs. 27).
Allowable Subject Matter
Claims 18-20 allowed.
Claims 2-4, 6, 8-14, 16-17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 2-4, 5, 8-14, 16-20, the prior art does not disclose wherein the drop prevention hook is configured to be rotatable between a drop prevention position at which the chuck top is prevented from being dropped and a drop prevention release position at which a drop prevention function is released.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	9/29/21